Citation Nr: 0103257	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1979 to April 1982.

By rating decisions in May 1982 and March 1994, entitlement 
to service connection for a right knee disability was denied.  
The veteran was notified of the March 1994 rating denial by 
letter of the same month; however, he failed to file a timely 
appeal therefrom and that decision is final.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO) which again denied 
the veteran's claim of entitlement to service connection for 
a right knee disability.  Thus, the Board will address the 
issue of whether new and material evidence has been submitted 
since the last prior final rating decision in March 1994.  

The veteran requested a Travel Board hearing on the July 1998 
substantive appeal.  In November 1999, the veteran canceled a 
Travel Board hearing that had been scheduled in December 
1999.  By report of contact dated in November 1999, it is 
noted that the veteran had informed the RO that he was 
canceling his Travel Board hearing request.


REMAND

It is the veteran's contention that he currently suffers from 
a right knee disability that is the result of an injury 
incurred during active military service.  

In the July 1998 statement of the case, the RO considered the 
issue of whether new and material evidence had been submitted 
to reopen the previously denied claim of entitlement to 
service connection for a right knee disorder.  At that time, 
the RO applied the materiality test adopted by the Court of 
Veteran's Appeals in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Pursuant to the Colvin test, evidence was considered 
material when it was probative of the issue at hand, and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  

The Colvin test has been invalidated by the U.S. Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In invalidating this test, the 
Federal Circuit reasoned that the "reasonably likely to 
change the outcome" requirement was not only unnecessarily 
stringent but also inconsistent with the promulgated 
regulation on point, 38 C.F.R. § 3.156(a) (1999), which 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  

In this case, the RO held that there was "no reasonable 
possibility" that the new evidence submitted in connection 
with the current claim would change its previous decision.  
Thus, the denial in the July 1998 statement of the case was 
based on the overruled Colvin test.  Under these 
circumstances, the Board finds that entering a final 
determination on the issue of new and material evidence for a 
right knee disability would be fundamentally unfair without 
the veteran being afforded the opportunity to have the RO 
review his claim based on the less strict standard prescribed 
by Hodge and 38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran has submitted new and 
material evidence to reopen a claim of 
entitlement to service connection for a 
right knee disability.  The SSOC should 
fully comply with the provisions of 38 
U.S.C.A § 7105(d)(1).  The SSOC must 
first determine whether new and material 
evidence has been presented under 38 
C.F.R. § 3.156(a) and, second, if the 
claim is reopened, the merits of the 
claim must be evaluated after ensuring 
the duty to assist has been fulfilled.  
See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  The reasons for each 
determination made in this case should 
also be provided.  The veteran and his 
representative should then be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




